Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION

Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 3/28/2022 that has been entered and made of record.

Response to after Non-Final
2.	Claim 5 and 6 are currently amended. No new claims are added. No new matter is added.

Withdrawals of Claim Rejections – 35 USC § 112
3.	Applicant has amended claims 5 and 6 to overcome the rejection of 35USC 112. Examiner respectfully withdraws the rejection.
Allowable Subject Matter
4.	Claims 1-15 are allowed.

 Following is Examiner's statement of reason for allowance.
 5.	Independent claim 10, 15, 22, 26 and 30 are allowable because prior art fails to 
teach or suggest, either alone or in combination, a sound analysis method comprising: obtaining an input sound generated in a target space; generating a first set of sub sounds by dividing the input sound according to a first predetermined time interval; determining at least one repeated matching relationship between repeated sub sounds of the first set of sub sounds based on similarity; extracting a repeated sound pattern generated in the target space based on the determined at least one repeated matching relationship; and 
training a sound learning model for the target space using the repeated sound pattern.
6.	Claims 2-11 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim1 as the method for sound analysis of claim 1.
7.	Claims 13-15 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim12 as the sound analysis apparatus of claim 12.

8.	The closet prior art of Karrie LaRae Recker (US 9992585) in view of Justin R. Kent (US 2011/0238407) in further view of Yoshiki Ohta (US 2004/0179696) in further view of Haohai Sun (US 9813811) and in further view of Jingon Song (US 2017/0019735) teaches method and system for sound analysis  but further fails to teach obtaining an input sound generated in a target space; generating a first set of sub sounds by dividing the input sound according to a first predetermined time interval; determining at least one repeated matching relationship between repeated sub sounds of the first set of sub sounds based on similarity; extracting a repeated sound pattern generated in the target space based on the determined at least one repeated matching relationship; and training a sound learning model for the target space using the repeated sound pattern.
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677